Name: Commission Regulation (EEC) No 1979/79 of 5 September 1979 amending, as regards their application by variety of Community produced tobacco, Regulations (EEC) No 1727/70, (EEC) No 1728/70, (EEC) No 2603/71, (EEC) No 638/74 and (EEC) No 410/76
 Type: Regulation
 Subject Matter: plant product;  consumption;  marketing
 Date Published: nan

 8 . 9 . 79 Official Journal of the European Communities No L 228/23 COMMISSION REGULATION ( EEC) No 1979/79 of 5 September 1979 amending , as regards their application by variety of Community produced tobacco , Regulations ( EEC) No 1727 /70 , ( EEC) No 1728/70 , ( EEC) No 2603/71 , ( EEC) No 638/74 and ( EEC) No 410/76  Commission Regulation ( EEC) No 2603/71 of 6 December 1971 on detailed rules for the conclu ­ sion of contracts for first processing and market preparation of tobacco held by intervention agen ­ cies ( 10), as last amended by Regulation (EEC) No 1018 /79 ("),  Commission Regulation ( EEC) No 638/74 of 20 March 1974 fixing the maximum tolerance for quantity losses resulting from the storage of raw tobacco by intervention agencies ( 12 ),  Commission Regulation ( EEC) No 410/76 of 23 February 1976 fixing the maximum permissible weight losses in connection with the supervision of the first processing and market preparation of tobacco ( 13 ) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Raw Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation ( EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation ( EEC) No 1 579/79 ( 2 ), and in particular the first subparagraph of Article 3 (3), and Articles 5 ( 6), 6(10) and 7(4) thereof, Having regard to Council Regulation ( EEC) No 1697/71 of 26 July 1971 on the financing of interven ­ tion expenditure in respect of raw tobacco ( 3 ), as amended by Regulation (EEC) No 330/74 (4 ), and in particular Article 6 ( 2) thereof, Whereas Council Regulation ( EEC) No 1581 /79 of 24 July 1979 fixing for the 1979 harvest the norm prices, intervention prices and premiums granted to purchasers of leaf tobacco and the derived interven ­ tion price of baled tobacco ( 5 ), amended the list of varieties of Community produced tobaccos and the definition of their reference qualities applied since the entry into force of the common organization of the market in raw tobacco in order to bring them more into line with the current reality of this market ; whereas , therefore , amendments must be made along these lines in the Regulations the provisions of which refer to the different varieties and reference qualities of tobacco namely :  Commission Regulation ( EEC) No 1727/70 of 25 August 1970 on intervention procedure for raw tobacco ( 6), as last amended by Regulation ( EEC) No 1 556/78 ( 7),  Commission Regulation ( EEC) No 1728 /70 of 25 August 1970 fixing the scales of price increases and reductions for raw tobacco ( 8 ), as last amended by Regulation (EEC) No 784/77 (9 ), HAS ADOPTED THIS REGULATION : Article 1 Annexes I , II and IV to Regulation (EEC) No 1727/70 shall be replaced respectively by Annexes I , II and III to this Regulation . Article 2 Annexes I and II to Regulation (EEC) No 1728 /70 shall be replaced respectively by Annexes IV and V to this Regulation . Article 3 The Annex to Regulation (EEC) No 2603/71 shall be replaced by Annex VI to this Regulation . (') OJ No L 94, 28 . 4 . 1970 , p. 1 . ( z ) OJ No L 189, 27 . 7 . 1979 , p. 1 . (3 ) OJ No L 175, 4 . 8 . 1971 , p. 8 . (4 ) OJ No L 37 , 9 . 2 . 1974 , p. 5 . (5 ) OJ No L 189 , 27 . 7 . 1979, p . 6 . { ») OJ No L 191 , 27 . 8 . 1970 , p . 5 . ( 10 ) OJ No L 269, 8 . 12. 1971 , p . 11 . ( 7 ) OJ No L 184, 6 . 7 . 1978 , p. 1 1 . ( 8 ) OJ No L 191 , 27 . 8 . 1970 , p . 18 . O OJ No L 95, 19 . 4 . 1977 , p . 16 . (") OJ No L 127, 24 . 5 . 1979, p. 11 . ( I2 ) OJ No L 77, 22 . 3 . 1974, p. 30 . ( IJ ) OJ No L 50, 26 . 2 . 1976, p. 11 . No L 228/24 Official Journal of the European Communities 8 . 9 . 79 Article 6Article 4 The Annex to Regulation ( EEC) No 638 /74 shall be replaced by Annex VII to this Regulation . Article 5 The Annex to Regulation ( EEC) No 410 /76 shall be replaced by Annex VIII to this Regulation . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be applicable for the first time to raw tobacco from the 1979 harvest . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 September 1979 . For the Commission Finn GUNDELACH Vice-President 8 . 9 . 79 Official Journal of the European Communities No L 228/25 ANNEX I QUALITY CLASSIFICATION OF LEAF TOBACCO VARIETIES Provided for in Article 7 ( 1 ) of Regulation (EEC) No 1727/70 1 . (a) BADISCHER GEUDERTHEIMER , (b) FORCHHEIMER HAVANNA II c 'Grumpen' (Primings) Class I Leaf ripe , sound, undamaged, reddish brown to lightly mottled . Class II Leaf ripe, sound , mottled . Leaf edge may be overripe and brown in colour. Class III Leaf not corresponding to Classes I and II but having the qualities required for inter ­ vention . 'Sandblatt' ( Lugs) Class I Leaf ripe , sound , undamaged, brown to slightly mottled, of uniform length . Class II Leaf ripe , sound, mottled . Class III Leaf not corresponding to Classes I and II but having the minimum qualities required for intervention . ' Hauptgut' (Top-quality leaf) Class I Leaf ripe , sound, undamaged , dark brown to mottled, of uniform length ( ¢). Class II Leaf ripe , sound and mottled . Class III Leaf not corresponding to Classes I and II but having the minimum qualities required for intervention . 'Obergut' (Tips) Leaf ripe , sound, dark brown to mottled, having the minimum qualitites required for interven ­ tion . 2 . BADISCHER BURLEY E 'Grumpen ' (Primings) Class I Leaf ripe , sound, undamaged, fleshy, light brown to reddish brown . Class II Leaf ripe , sound, brown to mottled . Leaf edge may be over-ripe . Class III Leaf not corresponding to Classes I and II but having the minimum qualities for inter ­ vention . 'Sandblatt' ( Lugs) Class 1 Leaf ripe , sound, undamaged, fleshy, light brown to reddish brown , of uniform length . Class II Leaf ripe , sound , firm , brown to mottled . Class III Leaf not corresponding to Classes I and II but having the minimum qualities required for intervention . ' Hauptgut' (Top-quality leaf) Class I Leaf ripe , sound , undamaged , fleshy, reddish brown to light brown , of uniform length ('). Class II Leaf ripe , sound , brown to mottled . Class III Leaf not corresponding to Classes I and II but having the minimum qualities required for intervention . (') Reference quality . No L 228/26 Official Journal of the European Communities 8 . 9 . 79 Obergut (Tips) Leaf ripe, sound, dark brown , having the minimum qualities required for intervention . 3 . VIRGIN D Class I Leaf ripe, sound, undamaged, yellow to reddish yellow ; variations in colour such as brownish to greenish yellow are allowed on up to a third of the leaf's surface ('). Class II Leaf ripe , sound, basically yellow ; variations in colour such as brownish to greenish yellow are allowed on up to two thirds of the leaf's surface . Class III Leaf not corresponding to Classes I and II but having the minimum qualities required for intervention . 4. (a) PARAGUAY and hybrids thereof, (b) DRAGON VERT and hybrids thereof, PHILIPPIN , PETIT GRAMMONT ( Flobecq), SEMOIS, APPELTERRE Lugs, Middle leaf or Tips Class 1 Leaf ripe, of good combustibility, lively colour, relatively undamaged . Minor defects can be tolerated . Class 2 Leaf with minor defects as regards combustibility, colour, texture or ripeness (over- or under-ripe) ('). Class 3 Leaf with marked damage or defects as regards colour (pale or distinctly greenish), combustibility, soundness and firmness of texture or ripeness (clearly over- or under ­ ripe) but having the minimum qualities required for intervention . Additional class for individually picked lugs Class 1 S Leaf ripe , of good combustibility, undamaged, not very close-grained , uniformly lively in colour . 5 . NIJKERK Feuilles basses (Leaves) Class 1 Leaf ripe, texture still sticky, fleshy, undamaged, still crush-proof and elastic , without prominent veins, good brown colour, more or less dark, lively . Class 2 Leaf slightly sticky, with minor defects as regards damage, veins or colour. Class 3 Leaf brittle, not sticky, with sweating damage (defects of texture and colour) caused during curing or partially damaged by hail or disease but having the minimum qualities required for intervention . Feuilles de tete (Tips) Class 1 Leaf of first length (exceeding 45 cm), very sticky texture , fleshy, undamaged , crush ­ proof and elastic , without prominent veins , well ripened as shown by a lively brown to dark brown colour. Class 2 Either leaf of second length (not exceeding 45 cm), having the abovementioned characte ­ ristics, or leaf of first length (exceeding 45 cm), texture still sticky, fleshy, still undam ­ aged , crush-proof, veins more or less pronounced , of any variation of colour except bottle green ('). Class 3 Leaf of any length , with marked defects as regards ripeness or colour (bottle green ) or texture (brittle, not sticky, diseased , curing defects ) but having the minimum qualities required for intervention . ( l ) Middle leaves ( Leaves) : reference quality . 8 . 9 . 79 Official Journal of the European Communities No L 228/27 6 . (a) MISIONERO and hybrids thereof , (b) RIO GRANDE and hybrids thereof 1st quality Leaf fully developed, over 45 cm , not coarse-grained, properly cured, reasonably free of damage, lively to fairly lively reddish-brown colour, satisfactory combustibility. 2nd quality Leaf fully developed , over 45 cm , not coarse-grained, lively to fairly lively light, somewhat yellowish colour, reasonably firm and undamaged, reasonably good combustibility . 3rd quality Leaf over 35 cm , sound , of more or less coarse texture , dull brown in colour on a reddish or yellowish background, moderate combustibility . 4th quality Leaf over 30 cm , with marked deterioration as regards condition or firmness of texture , or colour which may be dark, more or less greenish brown , dull or as regards excessive thickness and coarseness of texture . Moderate to poor combustibility, but having the minimum qualities required for intervention . 7 . BRIGHT Category A Leaf sufficiently ripe , without curing defects , open texture , with stems (midribs) and veins not too prominent, sound, of various shades of yellow ('). Category B Leaf of varying consistency, possibly thin or coarse , sufficiently ripe , but with slight defects of curing and of colour which may range from mottled yellow or bronze to greenish yellow, possibly damaged . Category C Leaf of varying consistency, of close texture , with curing defects , yellow in colour, heavily mottled or verging on grey or brown ; with serious damage but having the minimum qualities required for intervention . 8 . BURLEY I Category A Leaf sufficiently ripe , without curing defects , of open possibly firm texture, stems and veins not too prominent, sound , of a more or less lively nut-brown colour ('). Category B Leaf of varying consistency, sound, with some curing defects and damage, not uniform in colour. Category C Leaf coarse , of close texture , with marked curing defects, damage and colour faults, but having the minimum qualities required for intervention . 9 . MARYLAND Category A Leaf sufficiently ripe with slight curing defects and very slightly bronzed , average texture with not very prominent stems and veins , sound , rather lively reddish-brown colour . Category B Leaf varied firmness but rather light , sound, some minor defects as regards curing and damage, reddish-brown colour not uniform . Category C Coarse leaves with marked defects as regards curing damage and colour but having the minimum qualities required for intervention . 10 . (a) KENTUCKY and hybrids thereof, (b) MORO DI CORI, (c) SALENTO Category A Leaf undamaged, of large or average size , fully ripe, of fine texture , reasonably elastic and firm , stems and veins not too prominent, without curing defects and in good condition , uniformly brown in colour. Category B Leaf fully ripe , of firm texture , without curing defects and in good condition , brown in colour, with some damage ('). Category C Leaf reasonably ripe , possibly light texture , not uniform in colour, with curing defects and damage and minor defects in condition , but having the minimum quali ­ ties required for intervention . (*) Reference quality . No L 228 /28 Official Journal of the European Communities 8 . 9 . 79 11 . (a) NOSTRANO DEL BRENTA, (b) RESISTENTE 142, (c) GOJANO Category A Leaf of soft texture , fairly compact, of open grain , ripe , stems and veins not too prominent, sound, well cured or properly fermented according to the traditional method, more or less uniformly brown or light brown in colour, with no more than insignificant damage . Category B Leaf of firm or light texture , sound, well cured or properly fermented according to the traditional method of brown or even dark brown colour, with minor damage ('). Category C Leaf not fully ripe , not uniform in colour, possibly dark brown , coarse , with minor defects as regards curing, traditional treatment and preservation and badly broken , not qualifying for the above categories but having the minimum qualities required for intervention . 12 . (a) BENEVENTANO, (b) BRASILE SELVAGGIO and similar varieties Category A Leaf well ripened, sound, of fine and crush-proof texture , with not too prominent veins , of open grain , well cured and properly fermented , uniformly brown or possibly dark brown in colour, with some damage . Category B Leaf sufficiently ripe , firm texture or possibly coarse or thin , with some minor defects as regards curing, fermentation and damage ('). Category C Leaf of coarse texture, dark in colour, with marked defects as regards ripeness , curing, condition and damage but having the minimum qualities required for inter ­ vention . 13 . XANTI-YAKA 14 . PERUSTITZA 15 . ERZEGOVINA, and similar varieties Category A Leaf ripe , sound , carefully handled , light brown or yellow in colour, rather glossy, of light or fairly firm open texture , mainly of small or medium size usually obtained from tips and higher middle leaf (varieties 13 and 14) and from tips or middle leaf (variety 1 5). Category B Leaf reasonably sound and ripe with some slight handling defects , mainly light in texture ; from yellow to brown in colour with marked damage but well preserved including lugs and primings ('). Category C Light coarse leaf with curing defects , colour not uniform , with defects as regards damage from all the stalk positions but having the minimum qualities required for intervention . 16 . (a) ROUND TIP, (b) SCAFATI , (c ) SUMATRA I (*) Category A Lugs sorted by length in the following proportions : 1st length : 1 5 % , 2nd length : 55 % , 3rd length : 30 % . Leaf of convenient size fully ripe , reasonably uniform in colour, sound , of satisfac ­ tory texture , open-grained , stems and veins not prominent, well preserved, good combustibility , typical taste and flavour, suitable for wrapping cigars . May include about 20 % of broken leaf . Category B Lower middle leaf sorted by length in the following proportions : 1st length : 60 % , 2nd length : 35 % , 3rd length : 5 % . Leaf of convenient size , fully ripe and uniform in colour, sound , without damage, fine texture , elastic and crush-proof, stems and veins not prominent , well fermented and in good condition , good combustibility , of typical flavour and aroma, suitable for wrapping cigars including about 25 % of broken leaf ('). (') Reference quality . ( 2 ) Lengths are as follows : 1st length : equal to or exceeding 38 cm , 2nd length : from 32 to under 38 cm , 3rd length : from 25 to under 32 cm 8 . 9 . 79 Official Journal of the European Communities No L 228 /29 Category C Higher middle leaf sorted by length in the following proportions : 1st length : 10 % , 2nd length : 40 % , 3rd length : 50 % . Leaf of medium size , reasonably ripe , colour reasonably uniform , fairly firm texture , in good condition , medium combustibility , typical flavour and aroma, usable to some extent for wrapping cigars of inferior quality . May include about 30 % of broken leaf. Must have minimum qualities required for intervention . No L 228/30 Official Journal of the European Communities 8 . 9 . 79 ANNEX II QUALITY CLASSIFICATION OF BALED TOBACCO provided for in Article 7 (2) of Regulation ( EEC) No 1727 /70 1 . (a) BADISCHER GEUDERTHEIMER , (b) FORCHHEIMER HAVANNA II c Grumpen (Primings) Class I Leaf ripe , sound, undamaged, slightly mottled to dark brown in colour ; normally fermented . Class II Leaf ripe , sound, basic colour brownish , differences in colour are accepted ; the edges of the leaves may be over-ripe ; normally fermented . Class III Leaf not corresponding to Classes I and II ; normally fermented . 'Sandblatt' ( Lugs) Class I Leaf ripe, sound, undamaged, slightly mottled to dark brown in colour ; of uniform length ; normally fermented . Class II Leaf ripe , sound , basic colour brownish , differences in colour are accepted ; normally fermented . Class III Leaf not corresponding to Classes I and II ; normally fermented . ' Hauptgut' ( Leaves) Class I Leaf ripe , sound, undamaged , slightly mottled to dark brown in colour, uniform length ; normally fermented ('). Class II Leaf ripe, sound, basic colour brownish , differences in colour are accepted ; normally fermented . Class III Leaf not corresponding to Classes I and II ; normally fermented . 'Obergut' (Tips) Leaf ripe , sound, different colours ; normally fermented . 2 . BADISCHER BURLEY E 'Grumpen' (Primings) Class I Leaf ripe , sound , undamaged , fleshy, bright brown , reddish brown to brown in colour ; normally fermented . Class II Leaf ripe , sound , basic colour brownish, differences in colour are accepted ; the edges of the leaf may be over-ripe ; normally fermented . Class III Leaf not corresponding to Classes I and II ; normally fermented . 'Sandblatt' ( Lugs) Class I Leaf ripe , sound , undamaged, fleshy, bright brown , reddish brown to brown in colour ; of uniform length ; normally fermented . Class II Leaf ripe, sound , firm , basic colour brownish ; differences in colour are accepted ; normally fermented . Class III Leaf not corresponding to Classes I and II ; normally fermented . ' Hauptgut' (Leaves) Class I Leaf ripe , sound , undamaged, fleshy, bright brown , reddish brown to dark brown in colour ; of uniform length ; normally fermented ('). Class II Leaf ripe , sound , basic colour brownish ; differences in colour are accepted ; normally fermented . Class III Leaf not corresponding to Classes I and II ; normally fermented . (') Reference quality . 8 . 9 . 79 Official Journal of the European Communities No L 228/31 Obergut' (Tips) Leaf ripe , sound, different colours ; normally fermented . 3 . VIRGIN D Class I Leaf ripe , sound , undamaged, yellow, yellow-red to brownish yellow in colour ; normally fermented ('). Class II Leaf ripe , sound, basic colour yellow, differences in colour are accepted ; normally fermented . Class III Leaf not corresponding to Classes I and II ; normally fermented . 7 . BRIGHT Category A Leaf reasonably ripe , carefully handled, open texture with stems and veins not too prominent , sound, of various shades of yellow ('). Category B Leaf of varying consistency, possibly thin or coarse, sufficiently ripe with minor defects as regards handling and colour ( mottled yellow or bronzed) ; may be damaged . Category C Leaf of varying consistency, close texture , with handling defects , but suitable for storage , heavily mottled , yellow in colour or verging on either grey or brown ; with serious damage . 8 . BURLEY I Category A Leaf reasonably ripe , carefully handled , of open possibly firm texture , with stems and veins not too prominent , sound, of more or less lively nut-brown colour ('). Category B Leaf of varying consistency, sound, with some handling defects, some damage, not uniform in colour . Category C Coarse leaf of close texture with marked handling and colour defects, but suitable for storage . 9 . MARYLAND Category A Leaf reasonably ripe , minor curing defects and very few bronzed leaves, however, carefully handled , average texture , stems and veins not too prominent, sound, warm reddish brown in colour . ' Category B Leaf of varying consistency, rather light , sound , with some defects as regards curing i and damage, reddish brown in colour, not uniform . Category C Coarse leaves with marked defects as regards curing, damage and colour but suitable for storage . 10 . (a) KENTUCKY and hybrids thereof, (b) MORO DI CORI , (c) SALENTO Category A Leaf large or medium size , intact, fully ripe , of fine reasonably elastic and firm texture , with stems and veins not too prominent , carefully handled and preserved, uniformly brown in colour. Category B Leaf fully ripe , of firm texture , carefully handled and preserved, brown in colour, with some damage ('). Category C Leaf reasonably ripe , may be of light texture , not uniform in colour, with handling defects , some damage, and minor defects of condition . 11 . (a) NOSTRANO DEL BRENTA, (b ) RESISTENTE 142, (c ) GOJANO Category A Leaf of delicate texture , reasonably firm with open grain , ripe , with stems and veins not too prominent , sound , carefully handled and fermented, of a more or less uniform brown or light brown colour, may have minor damage . Category B Leaf of firm or light texture , sound, carefully handled and fermented, brown or dark brown in colour, with not too marked damage ('). Category C Leaf not fully ripe , not uniform in colour, may be dark brown , coarse, with minor defects of handling, fermentation and condition with badly torn leaf, not qualifying for the above categories . (') Reference quality . No L 228 /32 Official Journal of the European Communities 8 . 9 . 79 12 . (a) BENEVENTANO, (b) BRASILE SELVAGGIO and similar varieties Category A Well ripened leaf, sound , having a fine , crush-proof, open texture , with stems and veins not too prominent , carefully handled and fermented, brown or even dark brown but uniform in colour, with damage . Category B Leaf reasonably ripe , of firm or even coarse or thin texture , with handling and fermentation defects and minor damage ('). Category C Leaf of coarse texture , with marked defects as regards ripeness , handling and condi ­ tion and marked damage . 13 . XANTI-YAKA 14 . PERUSTITZA 15 . ERZEGOVINA and similar varieties Category A Leaf ripe , healthy, carefully handled , light brown or yellow in colour, rather glossy , delicate or averagely consistent texture , open texture or small or medium size , normally from the upper or higher middle leaf (varieties 13 and 14) and the top or middle leaf (variety 15). Category B Reasonably sound and ripe , some minor curing defects , texture most often light, colour going from yellow to red with marked defects as regards damage but in good condition , even from the lugs ('). Category C Light and coarse leaf , with defects as regards curing but capable of being stored , colour not uniform , marked damage from all the stalk positions . 16 . (a ) ROUND TIP, (b ) SCAFATI , (c) SUMATRA I (2) Category A Lugs and primings , sorted by length in the following proportions : 1 st length : 1 5 % , 2nd length : 55 % , 3rd length : 30 % . Leaf of convenient size , fully ripe , reasonably uniform in colour, sound, of satisfac ­ tory texture , open grain , stems and veins not prominent , in good condition , good combustibility , of typical flavour and aroma , suitable for wrapping cigars . May include about 20 % broken leaf. Category B Lower middle leaf, sorted by length in the following proportions : 1 st length : 60 % , 2nd length : 35 % , 3rd length : 5 % . Leaf of convenient size , fully ripe and uniform in colour, sound without damage, of a fine elastic and crush-proof texture , stems and veins not prominent , well fermented and in good condition , good combustibility , of typical flavour and aroma , suitable for wrapping cigars including about 25 % broken leaf ('). Category C Higher middle leaf , sorted by length in the following proportions : 1st length : 10 % , 2nd length : 40 % , 3rd length : 50 % . Leaf of medium size , reasonable ripeness , and uniformity of colour, of fairly firm texture , in good condition , medium combustibility , of typical flavour and aroma , useful to some extent for wrapping cigars of inferior quality . May include about 30 % broken leaf . (') Reference quality . (') The lengths are as follows : 1st length : equal to or exceeding 38 cm , 2nd length : from 32 to under IK cm , 3rd length : from 25 to under 32 cm . 8 . 9 . 79 Official Journal of the European Communities No L 228/33 ANNEX III Moisture to be taken into consideration when determining the net weight referred to in Article 6 (1) of Regulation ( EEC) No 1727/70 Serial No Moisture ( %) Varieties Leaf tobacco Baled tobacco 1 (a) Badischer Geudertheimer (b) Forchheimer Havanna II c ( 26 16 2 Badischer Burley E l 25 15 3 Virgin D 19 13 4 ( a) Paraguay and hybrids thereof (b) Dragon vert and hybrids thereof Philippin Petit Grammont ( Flobecq) Semois Appelterre \ 27 19 5 Nijkerk l 27 19 6 (a) Misionero and hybrids thereof (b) Rio Grande and hybrids thereof ( 27 19 7 Bright l 16 13 8 Burley I l 19 13 9 Maryland l 19 13 10 11 (a) Kentucky and hybrids thereof (b) Moro di Cori (c ) Salento (a) Nostrano del Brenta (b) Resistente 142 (c ) Gojano } 23 22 16 18 12 (a) Beneventano (b) Brasile Selvaggio and similar varieties i 24 16 13 Xanti-Yaka l 17 13 14 Perustitza l 17 13 15 Erzegovina and similar varieties l 17 13 16 (a) Round Tip (b) Scafati (c) Sumatra I i 22 16 No L 228/34 Official Journal of the European Communities 8 . 9 . 79 ANNEX IV Scale of the prices and reductions for leaf tobacco referred to in Article 1 ( 1 ) of Regulation ( EEC) No 1728/70 Serial No Varieties Stalk position Classes , quality and number indicesin relation to reference qualities I Class I Class II Class III 1 (a) Badischer Geudertheimer (b) Forchheimer Havanna II c Grumpen ( Primings) Sandblatt ( Lugs) Hauptgut ( Leaves) Obergut (Tips) 90 109 100 (!) 67 73 88 82 58 71 70 \ Class I Class II Class III 2 Badischer Burley E Grumpen ( Primings) Sandblatt ( Lugs) Hauptgut ( Leaves) Obergut (Tips) 114 122 100 (') 50 89 98 77 56 76 59 \ Class 1 Class II Class III 3 Virgin D 100 (') 57 22 | I Class 1 S Class 1 Class 2 Class 3 4 (a) Paraguay and hybrids thereof (b) Dragon vert and hybrids thereof Philippin , Petit Grammont ( Flobecq), Semois , Appleterre Lugs Middle Leaves ( Leaves) Top Leaves (Tips) 130 110 120 100 90 100 80 (') 70 80 60 \ Class 1 Class 2 Class ^ 5 Nijkerk Lugs ( Leaves) Top Leaves (Tips) 100 120 80 100 (') 60 60 I I 1st quality 2nd quality 3rd quality 4th quality 6 (a) Misionero and hybrids thereof (b) Rio Grande and hybrids thereof 120 100 (') 80 60 \ \ Category A Category B Category C 7 Bright 100 (&gt;) 65 L 50 8 Burley I 100 (') 65 48 9 Maryland 100 (') 65 48 10 ( a ) Kentucky and hybrids thereof (b) Moro di Cori (c ) Salento 157 100 (') I 60 11 ( a) Nostrano del Brenta (b) Resistente 142 (c ) Gojano 129 100 ( l ) 76 12 (a) Beneventano (b) Brasile Selvaggio and similar varieties 128 100 ( ¢) 71 13 Xanti-Yaka 116 100 (') L 74 14 Perustitza 109 100 (!) 73 15 Erzegovina and similar varieties 109 100 (!) 71 16 (a) Round Tip (b) Scafati (b) Sumatra I 86 100 (') 36 (') Reference quality . 8 . 9 . 79 Official Journal of the European Communities No L 228/35 ANNEX V Scales of price increases and reductions for baled tobacco referred to in Article 1 (2) of Regulation (EEC) No 1728/70 Price increases and reductions in relation to classification categories Serial No Varieties Stalk position Classes and number indicesin relation to reference qualities \ \ Class 1 Class II Class III 1 (a) Badischer Geudertheimer (b) Forchheimer Havanna II c Grumpen (Primings) Sandblatt (Lugs) Hauptgut ( Leaves) Obergut (Tips) 90 109 100 (!) 67 73 88 82 58 71 70 2 Badischer Burley E Grumpen (Primings) Sandblatt (Lugs) Hauptgut ( Leaves) Obergut (Tips) 114 122 100 (') 50 89 98 77 56 76 59 3 Virgin D 100 (') 57 22 \ Category A Category B Category C 7 Bright I 100 ( «) 65 50 8 Burley I 100 (') 65 48 9 Maryland 100 (&gt;) 65 48 10 (a ) Kentucky and hybrids thereof (b) Moro di Cori ( c) Salento 157 100 ( ») 60 11 (a) Nostrano del Brenta (b) Resistente 142 (c) Gojano 129 100 (') 76 12 (a ) Beneventano (b) Brasile Selvaggio and similar varieties 128 100 (') 71 13 Xanti-Yaka I 116 100 (') 74 14 Perustitza I 109 100 (') 73 15 Erzegovina and similar varieties I 109 100 (') 71 16 (a) Round Tip (b) Scafati (c) Sumatra 86 100 (') 36 (') Reference quality . No L 228/36 Official Journal of the European Communities 8 . 9 . 79 ANNEX VI Amount referred to in Article 6 ( 1 ) of Regulation (EEC) No 327/71 Serial No Variety Amount in ECU/kgof leaf tobacco 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 (a) Badischer Geudertheimer (b) Forchheimer Havanna II c Badischer Burley E Virgin D (a) Paraguay and hybrids thereof (b) Dragon vert and hybrids thereof Philippin Petit Grammont ( Flobecq) Semois Appelterre Nijkerk (a) Misionero and hybrids thereof (b) Rio Grande and hybrids thereof Bright Burley I Maryland (a) Kentucky and hybrids thereof (b) Moro di Cori (c ) Salento (a) Nostrano del Brenta (b) Resistente 142 (c ) Gojano (a) Beneventano (b) Brasile Selvaggio and similar varieties Xanti-Yaka Perustitza Erzegovina and similar varieties (a ) Round Tip (b) Scafati (c ) Sumatra I } ( 0.580 0.598 0.603 0-422 0-372 0.468 0.642 0.594 0.594 0.490 0.589 0-445 0.957 0-663 0.608 3.598 8 . 9 . 79 Official Journal of the European Communities No L 228/37 ANNEX VII Annex to Regulation ( EEC) No 638/74 Tolerance limits as a percentage of the net weight Varieties Year of purchase Following years Dark air cured ( 1 , 4 , 5 , 6 , 11 , 12) I Fire cured ( 10 ) 1.5 °% 0.7 °% Special tobaccos ( 16) Light air cured (2, 8 , 9) Flue cured (3 , 7) 10 °% 0.6 % Sun cured ( 13 , 14 , 15) JI No L 228/38 Official Journal of the European Communities 8 . 9 . 79 ANNEX VIII Maximum rate of weight losses referred to in Article 1 of Regulation (EEC) No 410/76 Serial No Varieties Maximum weight losses (as a percentage of the net weight of the leaf tobacco) (') 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 (a) Badischer Geudertheimer (b) Forchheimer Havanna II c Badischer Burley E Virgin D (a) Paraguay and hybrids thereof (b) Dragon vert and hybrids thereof Philippin Semois Appelterre Nijkerk (a) Misionero and hybrids thereof (b) Rio Grande and hybrids thereof Bright Burley I Maryland (a) Kentucky and hybrids thereof (b) Moro di Cori (c) Salento (a) Nostrano and hybrids thereof (b) Resistente 142 (c) Gojano (a) Beneventano (b) Brasile Selvaggio and similar varieties Xanti-Yaka Perustitza Erzegovina and similar varieties (a) Round Tip (b) Scafati (c) Sumatra I i 22 19 13 19 19 17 14 15 15 15 15 15 17 17 17 16 ( l ) These rates are increased by four points for tobacco which has been thrashed .